internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si plr-112569-00 date date legend x y state sub sec_1 sub sub sec_3 d1 plr-112569-00 d2 d3 d4 d5 dear this letter responds to your letter dated date submitted on behalf of x and y requesting an extension of time to make an election under sec_1361 of the internal_revenue_code to treat sub sec_1 sub and sub sec_3 as qualified subchapter_s subsidiaries qsubs facts x was incorporated under the laws of state on d1 and made an election under sec_1362 to be treated as an s_corporation effective d1 sub sec_1 sub2 and sub sec_3 were formed on d2 d3 and d4 respectively as wholly owned subsidiaries of x x intended each of these subsidiaries to qualify as a qsub effective as of the date of each subsidiary’s incorporation the qsub elections however were not timely filed on d5 all of x’s stock was transferred to y which filed an election to treat x as a qsub law sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or the effective date of the election under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain plr-112569-00 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion in this case it has been established that the requirements of sec_301 and are satisfied consequently an extension of days from the date of this letter is granted for electing under sec_1361 to treat sub sec_1 sub2 and sub sec_3 as qsubs a copy of this letter should be attached to the form_8869 qualified_subchapter_s_subsidiary election filed with the service_center a copy is enclosed for that purpose except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding y’s eligibility to be an s_corporation or the eligibility of any corporation to be a qsub in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer on whose behalf it was requested according to sec_6110 this ruling may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely paul f kugler assistant chief_counsel passthroughs and special industries
